       Case 2:13-cv-01591-DJH-DMF Document 241 Filed 11/02/18 Page 1 of 4



 1   Anthony J. Fernandez (Bar No. 018342)
     Dustin A. Christner (Bar No. 019707)
 2   Alyssa R. Illsley (Bar No. 032956)
     QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
 3   2390 E. Camelback Road, Suite 440
     Phoenix, Arizona 85016
 4   Telephone: (602) 954-5605
     Facsimile: (602) 954-5606
 5   afernandez@qpwblaw.com
     dustin.christner@qpwblaw.com
 6   alyssa.illsley@qpwblaw.com
     Attorneys for Defendants Corizon Health, Inc,
 7   Smalley, Ende, Riaz, Rojas, Lewis and Tucker
 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                         IN AND FOR THE DISTRICT OF ARIZONA
10
     David Garcia, a single man,                     Case No. 2:13-cv-01591-PHX-DJH (DMF)
11
                  Plaintiff,
12
           v.
13
     Corizon Health Inc., a Tennessee
14   Corporation; Charles L. Ryan and Jane Doe
     Ryan, husband and wife; C. Thomas and           DEFENDANTS CORIZON HEALTH,
15   Jane Doe Thomas, husband and wife; Chris        INC., SMALLEY, ENDE, RIAZ,
     Moody and Jane Doe Moody, husband and           ROJAS, LEWIS, TUCKER, AND
16   wife; Ian Thompson and Jane Doe                 RAWA’S NOTICE OF SERVICE OF
     Thompson, husband and wife; Robert              SECOND SUPPLEMENTAL
17   Runge and Jane Doe Runge, husband and           DISCLOSURE STATEMENT
     wife; Martin Pacheco and Jane Doe
18   Pacheco, husband and wife; Minetette
     Jasso and John Doe Jasso, husband and
19   wife; Ashis Puri and Jane Doe Puri,
     husband and wife; Mitchell Patrick and
20   Jane Doe Patrick, husband and wife; Randy
     Luker and Jane Doe Luker, husband and
21   wife; John Doe Baker and Jane Doe Baker,
     husband and wife; J. Kokemor and John
22   Doe Kokemor, husband and wife; COIII
     McCutcheon and Jane Doe McCutcheon,
23   husband and wife; Carrie Smalley and John
     Doe Smalley, husband and wife; Lawrence
24   Ende and Jane Doe Ende, husband and
     wife; Jawad Riaz and Jane Doe Riaz,
25   husband and wife; Thomas Rawa and Jane
     Doe Rawa, husband and wife; Brenda
26   Rojas and John Doe Rojas, husband and
     wife; Cameron Lewis and Jane Doe Lewis,
27   husband and wife; Carey tucker and John
     Doe Tucker, husband and wife; and John
28   and Jane Doe 1-80,
      Case 2:13-cv-01591-DJH-DMF Document 241 Filed 11/02/18 Page 2 of 4



 1
                  Defendants.
 2
 3
 4         Defendants, Corizon Health, Inc., Smalley, Ende, Riaz, Rojas, Lewis and Tucker

 5   (collectively “Corizon Defendants”), by and through counsel undersigned, hereby gives

 6   notice that it served Plaintiff David Garcia and Defendants Jasso, Pacheco, Thompson,

 7   Ryan, Thomas, Moody, Runge, Puri, Luker, Kokemor and McCutcheon with their Second

 8   Supplemental Disclosure Statement via U.S. mail and email on November 2, 2018.

 9
           DATED this 2nd day of November, 2018.
10
11
                                QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
12
13
                                By   /s/Anthony J. Fernandez
14                                   Anthony J. Fernandez
                                     Dustin A. Christner
15                                   Alyssa R. Illsley
                                     Attorneys for Defendant Corizon Health, Inc., Smalley,
16                                   Ende, Riaz, Rojas, Lewis, Tucker, Moody
                                     (limited),McCutcheon (limited), Ryan (limited)
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
       Case 2:13-cv-01591-DJH-DMF Document 241 Filed 11/02/18 Page 3 of 4



 1
 2                                CERTIFICATE OF SERVICE
 3         I hereby certify that on this 2nd day of November, 2018, I electronically transmitted

 4   the foregoing with the Clerk of the Court using the CM/ECF system for filing, and copies

 5   were e-mailed and mailed to all counsel of record at the following addresses:

 6                                       Robert T. Mills
 7                                       Sean A. Woods
                             ANGELINI MILLS WOODS + ORI LAW
 8                              5055 North 12th Street, Suite 101
                                       Phoenix, AZ 85014
 9
                                   docket@millsandwoods.com
10                             Attorneys for Plaintiff David Garcia
11                            Mark Brnovich, Attorney General
12                      Michelle Lombino, Assistant Attorney General
                          OFFICE OF THE ATTORNEY GENERAL
13                                 2005 N. Central Avenue
                                  Phoenix, AZ 85004-1592
14                              michelle.lombino@azag.gov
                                  Attorneys for Defendants
15
         Charles Ryan, J. Kokemor, C. Thomas, Robert Runge, Mitchell Patrick, COIII
16    McCutcheon, Jawad Riaz, Minerette Jasso, Martin Pacheco, Ian Thompson, C. Thomas,
                   Chris Moody, Robert Runge, Ashis Puri and Randy Luker
17
18                               Kevin C. Nicholas SB #015940
                                Kevin.Nicholas@lewisbrisbois.com
19                         Michael B. Smith SB #014052; PCC #64562
                                Michael.Smith@lewisbrisbois.com
20                        LEWIS BRISBOIS BISGAARD & SMITH LLP
21                                    Phoenix Plaza Tower II
                               2929 North Central Ave. Suite 1700
22                                Phoenix, Arizona 85012-2761
23                                  Telephone: 602.385.1040
                                     Facsimile: 520. 385.1051
24                         Firm email: azdocketing@lewisbrisbois.com
                           Attorneys for Defendant Thomas Rawa, M.D.
25
26
27
28

                                                 3
      Case 2:13-cv-01591-DJH-DMF Document 241 Filed 11/02/18 Page 4 of 4



1                                    Randy J. Aoyama
                                     Bradley L. Dunn
2                           HINSHAW & CULBERTSON LLP
                           2375 East Camelback Road, Suite 8516
3                                   Phoenix, AZ 85016
                                raoyama@hinshawlaw.com
4                                bdunn@hinshawlaw.com
                                    Attorneys for Baker
 5
6
     By: /s/ Barbara McKinley
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            4
